Motion to dismiss appeal from order entered May 21, 1959, denied without prejudice to a renewal thereof upon the argument or submission of the appeal; and to dismiss the appeal from judgment entered June 8, 1959, denied and the time of the defendants-appellants to perfect their appeal from the judgment entered June 8, 1959 and from the orders entered April 28, 1959 and May 21, 1959, further enlarged up to and including December 8,1959, with notice of argument for the January 1960 Term of this court. The order of this court entered September 17, 1959, is modified accordingly. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.